—Appeal from a judgment of the Supreme Court (Lahtinen, J.), entered September 27, 1999 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Superintendent of Franklin Correctional Facility finding petitioner guilty of violating a prison disciplinary rule.
Prefatorily, as one of the issues raised is whether the administrative determination is supported by substantial evidence, Supreme Court should have transferred the proceeding to this Court (see, CPLR 7804 [g]; Matter of Odom v Goord, 271 AD2d 792). However, as the matter is now before us, we will decide the issue as if it had been transferred in the first instance (see, id.).
Following a tier II hearing, petitioner, a prison inmate, was found guilty of refusing a direct order. Contrary to petitioner’s contention, the misbehavior report and the testimony by the correction officer who authored the report provide substantial evidence of petitioner’s guilt (see, Matter of Thomas v Bennett, 271 AD2d 768). We also reject petitioner’s contention that the Hearing Officer was biased. Our review discloses that the hearing was conducted in a fair and impartial manner. Petitioner’s requests were denied only in instances where the requested evidence would have been irrelevant to the issue of his guilt in connection with the charged violation (see, Matter of McBride v Selsky, 257 AD2d 930; Matter of Smith v Senkowski, 245 AD2d 909, lv denied 91 NY2d 813). We have reviewed petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Crew III, Spain, Graffeo and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.